Citation Nr: 0013184	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-15 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat during service.

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed stressors.

4.  The veteran is not shown to have an acquired psychiatric 
disability as a result of his military service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an acquired psychiatric disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded service connection claim for PTSD consists of 
medical evidence of a current PTSD disability, lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, and medical evidence of a nexus between service and 
the current PTSD disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
by the RO.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service as a military 
policeman.  Service connection may be granted for disability 
due to injury or disease incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1999).

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, the U.S. Court of 
Appeals for Veterans Claims (Court) clarified the analysis to 
be applied in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
Court recognized that VA has adopted the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders.  See 61 Fed. Reg. 
52695-52702 (1996).  Therefore, the Court took judicial 
notice of the shift in diagnostic criteria from an objective 
to a subjective standard in assessing whether a stressor is 
sufficient to trigger PTSD.  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  However, where the veteran did 
not engage in combat or the claimed stressor is not related 
to combat, "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

In the present case, the veteran's service medical records 
contain no findings or diagnoses related to an acquired 
psychiatric disability or to any injuries sustained as a 
military policeman.  Service personnel records reflect that 
the veteran's military occupational specialty was aviation 
maintenance and that he temporarily served in Hawaii from 
August to October 1959.  He received no awards or decorations 
that are exclusively awarded for combat.  Therefore, because 
the veteran's service records do not demonstrate that he 
engaged in combat with the enemy, it is necessary that the 
veteran's account of his stressors be corroborated by a 
credible source.

VA outpatient records show that the veteran presented for 
treatment in September 1996 after being arrested by the 
Internal Revenue Service.  He reported that he lost his 
business and that he may be sent to federal prison.  As a 
result, he had developed flashbacks, insomnia, tearfulness, 
anxiety, and increased confusion and memory loss.  The 
diagnostic impression was PTSD and he was referred for a 
follow-up appointment with a physician.

VA psychiatry notes from September through December 1996 
reflect that the veteran and his spouse attended counseling 
sessions regarding their conviction for tax evasion.  The 
veteran was sentenced to prison and his spouse was sentenced 
to a halfway house.  The veteran reported anxiety and 
sleeplessness and commented that the stress had caused him to 
remember past trauma.  He was diagnosed with reactive 
depression and reactive stress.

In December 1997, the RO requested that the veteran provide 
specific information regarding his claimed in-service 
stressors.  The veteran responded that he had been attached 
to the Hawaiian Armed Services Police during the summer and 
fall of 1959.  He raided bars and massage parlors and was 
involved in many fights, including knife attacks and a head 
injury.

During a VA examination in May 1998, the veteran reported 
that he enjoyed his time in the Navy and that he served 
aboard ship and in Japan and Hawaii.  He stated that his work 
as a military policeman in Hawaii was very stressful with 
"hand to hand combat".  However, he could not describe any 
specific situations and only stated that he went through the 
same ones as everyone else.  Following service, he worked in 
banking and insurance for several decades and was recently 
imprisoned from January 1997 to May 1998 for a tax 
conviction.  He stated that he learned that he had PTSD while 
in prison.  His present symptoms included nightmares, 
problems dealing with people, sleep disturbance, alcohol 
dependence, and "stress boils in his legs".  Objectively, 
the veteran appeared to be depressed.

The examiner's impression was that the veteran did not suffer 
from PTSD as a consequence of any experience in the military.  
However, he did undergo a very stressful experience with his 
incarceration and, as a consequence, had anxiety and 
depression.  The veteran was diagnosed with adult antisocial 
behavior, alcohol addiction in remission, and mild anxiety 
and depression.

A VA hospital admission from May to July 1998 for gout and a 
right ankle tissue infection noted a questionable history of 
PTSD.  In July 1998, the veteran requested treatment for 
PTSD.  An entry that month noted that the veteran had been 
given a provisional diagnosis of PTSD and that he was 
recommended for outpatient treatment.  The following month, 
he attended the PTSD support group.

The veteran appeared at a hearing before the RO in September 
1999.  He testified that he was assigned temporarily with the 
Hawaiian Armed Services Police for three months in the summer 
or fall of 1959.  He essentially performed law enforcement 
duties.  He did not believe that he was trained adequately 
for the job.  He received a concussion from being thrown into 
the street a few times.  He was involved in a couple of knife 
fights and had to use his gun twice.  He now had flashbacks 
and nightmares of the fights, memory loss, sleeplessness, 
loss of concentration, social avoidance, and irritability.  
He stated that he had finished three years of group meetings 
with the VA Medical Center in Morgantown from 1997 to 1999 
and had also attended groups at the Breckville VA Medical 
Center.  He was not presently receiving treatment.

An October 1999 letter from the veteran's VA counselor 
provided a treatment summary.  He stated that he had seen the 
veteran from March 1997 until August 1999 for weekly PTSD 
meetings for veterans at the federal prison.  He stated that 
the veteran related symptoms associated with PTSD and that he 
was exposed to life threatening events in Hawaii.  He 
believed that the veteran should be scheduled for an 
examination to determine a diagnosis.

In summary, the Board finds it questionable whether the 
evidence of record contains a clear diagnosis of PTSD as is 
required under 38 C.F.R. § 3.304(f) (1999).
The only diagnoses of record, in September 1996 and July 
1998, appear to be provisional diagnoses.  Likewise, the 
letter from the veteran's counselor stated that the veteran 
attended PTSD support groups, but acknowledged that a 
diagnosis had not been determined.  Therefore, the Board 
accords more weight to the diagnoses rendered by the VA 
psychologist and the VA examiner.  The psychologist diagnosed 
the veteran with reactive depression and reactive stress due 
to his criminal conviction and the VA examiner diagnosed the 
veteran with adult antisocial behavior and anxiety and 
depression due to the same incident.

Moreover, even were the Board to accept the diagnoses of 
PTSD, the Board finds that none of the veteran's claimed 
stressors were later verified by an independent source.  
After careful scrutiny of the veteran's official service 
records and the other relevant evidence of record, the Board 
finds no corroboration of the veteran's claimed in-service 
stressors.  The available service medical records contain no 
substantiation that the veteran sustained injuries while 
serving as a military policeman.  The Board recognizes that 
the veteran most likely experienced stress in his daily 
duties as a policeman.  However, these are not the types of 
"stressors" which may be verified.

Further, the veteran has provided no specific information to 
the RO, such as dates, names, or locations, which would 
permit possible verification of his stressors.  The VA's duty 
to assist is by no means a one-way street, and a veteran's 
obligation to provide certain facts is not an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Finally, to establish entitlement to service connection for 
PTSD, medical evidence must link the veteran's current 
symptomatology to his claimed in-service stressor.  In this 
case, the record is completely devoid of any medical evidence 
linking a diagnosis of PTSD with the veteran's claimed 
stressors.  In addition, the Board can find no evidence of 
entitlement to service connection for any other psychiatric 
disabilities as the veteran's diagnoses of reactive 
depression, reactive stress, adult antisocial behavior, and 
anxiety and depression, have been clearly related to the 
veteran's criminal conviction rather than to any incident of 
active service.  Accordingly, the benefit sought on appeal 
must be denied.


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

